Citation Nr: 0902487	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-13 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $100,427.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.  He died in September 1981, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision on waiver of 
indebtedness of the Department of Veterans Affairs (VA) 
Regional Office (RO) Committee on Waivers and Compromises in 
Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  In September 1981, the appellant applied for VA death 
pension benefits by filing a VA Form 21-534.

2.  In July 1982 VA granted the appellant death pension 
benefits effective from September 1981, based on financial 
and other information the appellant provided to VA including 
income received. 

3.  On an annual basis from July 1986 to August 1994, and in 
March 2000 and April 2001, the appellant submitted signed and 
completed VA Forms 21-8918 or 21-0518, which all show a 
reported $0.00 income received from Social Security 
Administration.

4.  Since the original application for death pension 
benefits, the RO provided repeated notice both before and 
after the RO's July 1982 award notice, of the requirement to 
report income from any source, and the appellant has clearly 
shown her awareness of the requirement. 

5.  The appellant failed to report receipt of income from the 
Social Security Administration beginning effective May 1, 
1987, which resulted in an overpayment.

6.  The appellant acted in bad faith in creation of the 
overpayment.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA death pension 
benefits in the calculated amount of $100,427.00 is precluded 
by reason of bad faith on the part of the appellant. 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence. 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that those provisions pertaining to 
VA's duties to notify and to assist do not apply to Chapter 
53 of Title 38 of the United States Code, and questions 
pertaining to the waiver of recovery of an indebtedness due 
VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2008). Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment. 38 C.F.R. § 1.965.  The 
list of elements is not all-inclusive.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).

However, the law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness if 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith. 38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
indebtedness on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(b).  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government. 38 
C.F.R. § 1.965(b).

The veteran died in September 1981.  Later in September 1981, 
the appellant applied for death pension benefits by filing a 
VA Form 21-534.  That form includes instructions for 
completing the form, including that the applicant must show 
all types of payments and incomes from all sources for the 
applicant, spouse and dependent children.  The instructions 
also include that payments of any kind from any source shall 
be counted as income unless specifically excluded by law; 
that VA will determine any amount which does not count; and 
that if income from any source is anticipated but the amount 
is not yet determined, to write "undetermined" in the 
appropriate block.

In completing the application for benefits, the appellant 
wrote $0.00 in all blocks of income categories, indicating 
that the income received during the entire year of the 
veteran's death, and income expected for the next calendar 
year, was $0.00 for all categories of income including for 
Social Security.  

In response to a June 1982 VA request for information 
regarding the appellant's employment (request to complete VA 
Form 21-4192), the appellant wrote VA in a later June 1982 
signed statement that she was not working and did not have 
any income, only food stamps. 

In a July 1982 letter VA notified the veteran that her claim 
for death pension had been approved, and that she was to be 
paid a monthly rate of $277.00 effective from September 1981, 
and of $297.50 effective from June 1982.  She was also 
notified that the payments were based on countable annual 
income of $0.00, effective from September 1, 1981.

In a VA Form 21-4100, Statement of Income and Net Worth, 
received in May 1984, the appellant completed the form 
sections requesting amounts of income received for various 
sources, for the last year, the present year, and expected 
for the next calendar year, by writing "none", indicating 
she had no income for those three years for all categories of 
income, including for Social Security.

Subsequently in July 1984 VA notified the appellant that her 
award of improved pension had been amended based on VA's 
review of the income questionnaire and VA's determination 
that the appellant's net countable income was $0.00.  The 
notice letter instructed the appellant to notify VA 
immediately if there was any change in her income or net 
worth and of an changes in her marital status or number of 
dependents.

The claims file contains VA Forms 21-8918 and 21-0518, 
Improved Pension Eligibility Verification Report 
(widow/surviving spouse with no children), which the 
appellant signed and submitted each year from 1986 (in July) 
to 1994 (in August), and in March 2000 and April 2001.  In 
each form, the appellant noted that she received no income 
from any of the categories, including from Social Security.

Instructions enclosed with those Eligibility Verification 
Reports clearly notified the appellant that she was required 
to report all income unless the instructions provide 
otherwise; and that if not sure about a particular type of 
income, to report it and provide a full explanation of the 
source of the income.  There was no instruction to not 
include income from Social Security benefits. 

In a statement received in June 2005, Jose A. Morales, MD, 
indicated that the appellant suffered from the following 
conditions:  Alzheimer disease; chronic obstructive pulmonary 
disease; essential hypertension; osteoarthritis; and 
osteoporosis.  Dr. Morales further stated that the appellant 
needed help and assistance with the basic tasks of daily 
living and could leave home in a wheelchair, and that due to 
her mental condition, she could not sign checks or make 
decisions of a financial nature.

In a August 2005 letter, the San Juan, Puerto Rico RO 
notified the appellant that that the RO had received 
information from the Social Security Administration informing 
that the appellant became eligible to receive $397.00 of 
Social Security benefits effective May 1, 1987.  That RO 
further notified the appellant that if this was correct, the 
RO must reduce her VA benefit payments to $0.00 from July 1, 
1987 to July 1, 2005, when she may be entitled to $232.00.  
This was because effective July 1, 1987, her annual income of 
$4,764.00 exceeded the maximum annual income of $3,996.00 for 
a surviving spouse with no dependents.  

On this basis, the RO proposed to stop her benefit payments 
from July 1, 1987 to July 1, 2005.  The San Juan RO further 
notified the appellant that this adjustment would result in 
an overpayment of benefits which had been paid to her; and 
that if the proposed action was implemented, she would be 
notified of the amount of overpayment and given repayment 
information.  

In a VA Form 5655, Financial Status Report signed by the 
appellant's son and received in February 2006, the appellant 
notified VA that the amount of monthly income received from 
Social Security was $613.00.  In that form, a notation states 
that the widow was 82 years old with Aid and Attendance; that 
a tutor was being assigned; that she did not know English; 
that she was in a financial hardship, and unable to sign; and 
that she was requesting a waiver.

In a March 2006 letter, the RO notified the appellant that 
the action proposed in August 2005 had been implemented.  The 
RO terminated the appellant's death pension benefits, 
effective from May 1, 1987 to July 1, 2005.  This was based 
on the receipt of information from the Social Security 
Administration that she became eligible to receive the amount 
of $397.00 (monthly) of benefits effective May 1, 1987; 
thereby in receipt of income over the VA allowable death 
pension limit.

In an August 2006 decision, the Committee on Waivers and 
Compromises in  Philadelphia, Pennsylvania, denied the 
appellant's request for a waiver of indebtedness in the 
calculated amount of $100,427.  The Committee's decision was 
based on a determination that the appellant continuously 
reported that she had zero income, and reasonably knew at the 
time that she had been receiving Social Security benefits 
since May 1987, which constituted bad faith on her part in 
the creation of the debt.  On that basis, the Committee 
determined that by law, a finding of bad faith precluded the 
granting of a waiver in this matter.   

By way of the appellant's son, whom VA appointed fiduciary in 
March 2006, the appellant subsequently perfected an appeal of 
this decision.

On considering the appellant's claim, initially, the Board 
must determine that no fraud, misrepresentation, bad faith, 
or a lack of good faith predicated the indebtedness before 
the criteria regarding equity and good conscience can be 
considered in a given waiver case.  The Board must make an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that her income or other circumstances which would affect her 
entitlement to receive, or the rate of, the benefit being 
paid. 38 C.F.R. § 3.660(a)(1) (2008).

After considering the record and the applicable regulatory 
provisions, it is clear that the appellant failed to report 
her receipt of Social Security Administration benefits over a 
long extended period of time-approximately 14 years.  It is 
equally clear that she did so with the intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government.

The record clearly indicates, and the appellant has not 
denied, that the appellant became eligible to receive Social 
Security Administration benefits in May 1, 1987.  As 
discussed above, beginning with the appellant's original 
application for death pension benefits in September 1981, and 
multiple times thereafter both before and since May 1, 1987, 
by way of the above discussed VA Forms and letters, the 
appellant received notice from VA that she was required to 
list amounts of income received from any source including 
from Social Security benefits.   

There is no indication in the record to show that during the 
period in question the appellant did not understand the 
requirement of notifying VA of all sources of income.  
Notably, in a statement she signed that was received in June 
1982, she wrote in clear English that she was not working and 
did not have any income, and that prompt action on the 
adjudication of the pension would be greatly appreciated.  
Thus, the record reflects, that the appellant had actual 
knowledge of the importance of her income in determining her 
eligibility for VA death pension benefits.

Despite the repeated notices to the appellant of her duty to 
report any change in income, the RO first learned of the 
appellant's Social Security Administration income through a 
data exchange with Social Security Administration years after 
she began receiving that income.  

In support of her claim for a waiver, the appellant's son 
(the fiduciary) alleged that the appellant barely completed 
the fourth grade, had no knowledge of the English language, 
though she learned to sign her name, and could barely read in 
her native language of Spanish.  Moreover, the appellant's 
son stated that the appellant was bedridden and with 
Alzheimer's disease.  In sum, by way of the appellant's son, 
she essentially contends that she was unaware of her duty to 
report her receipt of Social Security Administration benefits 
to VA.

After reviewing the evidence of record, however, the Board 
finds these contentions  to be lacking in credibility as to 
the infractions inherent in the appellant's submissions 
between 1987 and 2001.  First, it is clear that in the past 
during the period when she submitted forms resulting in the 
overpayment, the appellant was clearly aware of her duty to 
report her receipt of Social Security Administration benefits 
to VA.  There is no evidence in the claims file that would 
support a finding that she did not understand English, 
especially considering the fact that she submitted signed 
forms and statements written in this language.  She was able 
to complete her original application and subsequent forms in 
English, and correctly completed sections of the forms with 
appropriate types of information in response to queries in 
the forms.  The appellant's June 1982 statement shows that 
she was able to understand the RO's June 1982 letter (written 
in English).  Her statement responds to such in a direct, 
clear, and complete manner, in English.

There is no indication at all that the appellant's current 
condition, including Alzheimer's disease, precluded her in 
the past from understanding and correctly completing the 
reporting forms during the period from the late 1980s to 
2001.  She continued to sign the required information forms 
through 2001, completing them in much the same manner 
throughout.  The medical evidence and request for a fiduciary 
shows that the appellant's condition only became a problem 
that would affect her cognitive ability in about 2005.  There 
is no medical evidence to the contrary; and the manner in 
which she interacted with VA through at least 2001 shows no 
indication of any problems in this area.

Under these circumstances, the Board finds the appellant's 
failure to report her change in Social Security 
Administration income was the direct cause of the overpayment 
of VA benefits, and represents a willful intention on her 
part to seek an unfair advantage.

In view of the above, the Board concludes that the 
appellant's actions constituted bad faith.  Since bad faith 
in the creation of the $100,427.00 benefits overpayment has 
been shown, waiver of recovery of this amount is precluded by 
law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  
Hence, the principles of equity and good conscience, such as 
any current financial hardship, are not applicable.  Bad 
faith is shown by the preponderance of the evidence, and thus 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) does 
not apply.  Waiver of recovery of overpayment is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Waiver of recovery of overpayment of disability compensation 
benefits, in the amount of $100,427.00, is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


